Citation Nr: 1338647	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  10-22 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan



THE ISSUE


Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to January 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2009 by the RO.

The Veteran testified from the RO via videoconference technology at hearing before the undersigned Veterans Law Judge in January 2013.  A transcript of the hearing is associated with the Virtual VA claims file.

The other documents in the Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS) are not pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include a bipolar disorder.  Specifically, he reports starting to have psychiatric symptoms after working on a funeral detail for three months during service.  See January 2013 Hearing Testimony.  

In the Report of Medical History at separation from service, the Veteran marked "yes" that he had attempted suicide in the past and reported being on medication.  He noted having had suicide attempts in June 1988 and November 1988.  

The service treatment records show that, in June 1988 and November 1988, the veteran was admitted for inpatient treatment for a poly-medication overdose and was diagnosed with adjustment disorder with depressed mood.  Then, a December 1988 Report of Mental Status Evaluation recorded a diagnosis of a personality disorder.  

Post-service, the Veteran reported receiving extensive psychiatric treatment including court-ordered psychiatric hospitalization.  The medical records reflect diagnoses of bipolar disorder, personality trait disorder, anxiety, dysthymic disorder, and depression.  

While these records do not address the etiology of the diagnosed disorders, they do discuss the claimed in-service incident as well as other nonservice-related factors, such as his long history of alcohol abuse and unemployment issues.

The Veteran was afforded a VA examination in August 2009.  In the instant case, the Board notes that the August 2009 VA examination opined that the claimed psychiatric disorders were not caused by or a result of service without providing a sufficient rationale.  

The August 2009 VA opinion was based solely on the examiner's "clinical experience," review of the record, and clinical interview without further explanation or reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (neither a VA examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions; most of the probative value of a medical opinion comes from its reasoning).  

The examiner failed to discuss the significance, if any, of the in-service incidents that the Veteran identified.  

Under these circumstances, the Board believes that another psychiatric examination must be obtained in order to address the Veteran's lay assertions of having significant psychiatric manifestations during his period of active service.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006); Charles v. Principi, 16 Vet.App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

In addition, the Veteran reports he receives treatment from the Benton Harbor, Battle Creek, and Ann Arbor VA Medical Centers (VAMC).  The most recent records from these facilities are dated May 2009.  Thus, updated treatment records should be obtained on remand. 

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to obtain and associated with the record copies all outstanding VA treatment documents referable to the claimed psychiatric disorder.  If the requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative so notified.

The Veteran also should be notified that he may submit medical evidence or treatment records to support his claim.

2.  The RO should then have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed acquired psychiatric disorders, to include bipolar disorder.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

After reviewing the entire record and examining the Veteran, the VA examiner should provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran has an innocently acquired psychiatric disability, to include bipolar disorder, that had its clinical onset in service during his period of active service or is due to an event or incident of that service.  In so doing, the examiner should specifically discuss the Veteran's lay assertions of being assigned to funeral detail and having attempted suicide while on active duty 

A complete rationale should be provided for all conclusions expressed in the report of examination.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplement Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


